DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of a single substrate in the reply filed on September 13, 2022 is acknowledged.
Examiner herein removes the species requirement as it appears the species are obvious variants.  The method and apparatus restriction remains.  Claims 1-18 are rejected.  Claims 19-23 are withdrawn from consideration.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device consisting of two wider portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  It seems the drawings only show a three-portion device that does not read on consisting of two portions.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 are indefinite because it is unclear each portion or substrate has one coil each to equal the multiple coils claimed or if each portion or substrate has multiple coils each.  For example, it is unclear if two total portions have two total coils or if two portions have four coils in total.
	Claim 4 is indefinite because it is unclear if each wider portion has two parts or if there are two separate parts. 
Claim 5 is indefinite because it is unclear if each wider portion has three parts or if there are three separate parts.
Claim 12 is indefinite because it is unclear if each substrate has two parts or if there are two separate substrates. 
Claim 13 is indefinite because it is unclear if each substrate has three parts or if there are three separate substrates.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PG Pub. No. 2015/0305612 A1 to Hunter et al.
Regarding claim 10, Hunter discloses an apparatus, comprising: a plurality of substrates (26, 28, and 30), configured to adhere to a body of a subject via respective pieces of adhesive material (see Figs. 1-3 and para 60-65); and multiple coils (24) coupled to the substrates, respectively (see Figs. 1-3 and para 60-65).  
Regarding claim 11, Hunter discloses an apparatus, further comprising the pieces of adhesive material (see Figs. 1-3 and para 60-65).
Regarding claim 13, Hunter discloses an apparatus, wherein the substrates comprise three substrates (see Figs. 1-3 and para 60-65).
Regarding claim 15, Hunter discloses an apparatus, further comprising one or more flexible connectors, each of which: connects a respective pair of successive ones of the substrates to one another, and is configured to flex in response to movement of any one of the pair (see Figs. 1-3 and para 60-65, noting wires 32 and 34 read on the structural and intended use elements of claim 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of U.S. PG Pub. No. 2014/0031892 A1 to Mashiah.
Regarding claim 1, Hunter discloses an apparatus, comprising: a substrate a substrate, comprising: a plurality of wider portions, configured to adhere to a body of a subject via respective pieces of adhesive material, wherein the wider portions are connected; and multiple coils coupled to the wider portions, respectively (see Figs. 1-3 and para 60-65).
Although Hunter discloses connected portions, Hunter does not specifically disclose one or more flexible narrower portions, each of which: connects a respective pair of successive ones of the wider portions to one another, and is configured to flex in response to movement of any one of the pairs.
However, Mashiach discloses a similar medical device for placement over a patient wherein wider sections are flexibly joined by narrower sections (see Figs. 4, 5, and 10 and para 35 and 61).  Mashiach discloses one or more flexible narrower portions, each of which: connects a respective pair of successive ones of the wider portions to one another, and is configured to flex in response to movement of any one of the pairs (see Figs. 4, 5, and 10 and para 35).
It would have been obvious to have changed the shape of the Hunter device for the integrated and flexible Mashiach device because doing so would allow the device of Hunter to be flexed and easily affixed on a patient to conform to the patient’s anatomy, using a unitary device.
Regarding claim 2, Hunter discloses an apparatus, further comprising the pieces of adhesive material (see Figs. 1-3 and para 60-65).
Regarding claim 5, Hunter discloses an apparatus, wherein the wider portions comprise three wider portions (see Figs. 1-3 and para 60-65).
Regarding claim 9, Hunter discloses wire connections but does not specifically disclose traces.
However, Mashiach discloses a similar medical device, wherein the coils comprise respective traces that coat the substrate (see para entire document, noting 31, 39, and 41).
It would have been obvious to one of skill in the art to have combined the teachings of Hunter and Mashiach because doing so would have been an obvious and predictable substitution of electrical connectors and because doing so would allow a unitary, flexible device as suggested in Mashiach.
Regarding claim 15, Mashiach discloses a similar medical device for placement over a patient, further comprising one or more flexible connectors, each of which: connects a respective pair of successive ones of the substrates to one another, and is configured to flex in response to movement of any one of the pair (see Figs. 4, 5, and 10 and para 35 and 61).
It would have been obvious to have changed the shape of the Hunter device for the integrated and flexible Mashiach device because doing so would allow the device of Hunter to be flexed and easily affixed on a patient to conform to the patient’s anatomy.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Mashiach as applied to claim 1 above, and further in view of U.S. Patent No. 5,295,482 to Clare et al.
Regarding claim 3, Hunter discloses electrical connections but not insulation.
However, Clare discloses a similar medical device, wherein the substrate comprises a polyimide (see col 10 ln 20-34).
It would have been obvious to one of skill in the art to have combined the teachings of Hunter and Mashiach with the further teachings of Clare because doing so would insulate the electrical elements of Hunter, thus protecting the patient and the device from electrical dangers.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Mashiach or over Hunter as applied to claims 1 and 10 above, and further in view of the skill in the art.
Regarding claims 4 and 12, Hunter discloses three coil elements wider portions and/or substrates.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include two wider portions and/or substrates, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
Essentially, it would have been obvious and predictable to remove one of the coil wider portion and/ substrates because doing so would predictably reduce the data collected and make a more simple device.
Claims 6, 8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hunter or Hunter and Mashiach as applied to claim 5, 1, 10, and 15 above, and further in view of U.S. PG Pub. No. 2006/0173269 A1 to Glossop.
Regarding claims 6, 8, 14, and 16, Glossop discloses a similar positioning system, wherein, in an absence of any force applied to the substrate, the coils are non-collinear; and wherein the coils are planar (see Figs. 6 and para 65).
It would have been obvious to one of skill in the art to have combined the teachings of Hunter and Glossop because doing so would ensure the ability to make 6 degrees of freedom measurements in the Hunter device.  Moreover, doing so would be a mere matter of obvious design as a matter of changing location of known parts.
Alternatively, Examiner takes Official Notice that planar coils non-collinear coils are common place in the art for the purposes of providing 3-6 degrees of freedom measurements.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Mashiach as applied to claim 1 above, and further in view of U.S. PG Pub. No. 2010/0076533 A1 to Dar et al.
Regarding claim 7, Dar discloses a similar medical device for adhering to a patient, wherein each of the narrower portions is U-shaped (see Figs. 2 and 4-6).
It would have been obvious to one of skill in the art to have combined the teachings of Hunter and Mashiach with the further teachings of Dar because doing so would predictably and beneficially allow the device to flex and conform to the body of the patient.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Mashiach as applied to claim 15 above and further in view of U.S. PG Pub. No. 2008/0208091 A1 to Vollbrecht et al.
Regarding claim 17, Mashiach discloses a similar medical device connected by flexible connectors (see Figs. 4, 5, and 10 and para 35).
It would have been obvious to have combined the Hunter device with the integrated and flexible Mashiach device because doing so would allow the device of Hunter to be flexed and easily affixed on a patient to conform to the patient’s anatomy.
Further, Vollbrecht discloses a similar medical device connected on to a patient, wherein the connectors comprise respective springs (see Fig. 4 and para 48).
It would have been obvious to have combined the Hunter and Mashiach device with springs because doing so would have been an obvious substitution of one flexible connector for another to achieve a flexible device.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hunter and Mashiach as applied to claim 15 above and further in view of U.S. PG Pub. No. 2002/0068890 A1 to Schwenn et al.
Regarding claim 18, Mashiach discloses a similar medical device connected by flexible connectors (see Figs. 4, 5, and 10 and para 35).
It would have been obvious to have combined the Hunter device with the integrated and flexible Mashiach device because doing so would allow the device of Hunter to be flexed and easily affixed on a patient to conform to the patient’s anatomy.
Further, Schween discloses a similar medical device connected on to a patient, wherein the connectors comprise respective elastic strips (see Fig. 6 and para 28).  Examiner notes that elastic materials are flexible.
It would have been obvious to have combined the Hunter and Mashiach device with elastic strips because doing so would have been an obvious substitution of one flexible connector for another to achieve a flexible device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793